


Exhibit 10.1

 

AMENDMENT AGREEMENT

 

This AMENDMENT AGREEMENT (this “Amendment”), dated as of March 12, 2008, by and
between IA Global, Inc., a corporation organized and existing under the laws of
the State of Delaware (the “Company” or “Buyer”), and LINC Media, Inc., a
corporation organized and existing under the laws of Japan (the “Seller”).

 

W I T N E S S E T H

 

WHEREAS, the Company and Seller are parties to the Asset Purchase Agreement,
dated October 22, 2007 (the “Purchase Agreement”), pursuant to which the Company
is purchasing the IT Outsourcing Business Division of the Seller (“Outsourcing
Business”);

 

WHEREAS, the Company and Seller are parties to a Promissory Note attached to the
Purchase Agreement, dated October 22, 2007 (the “Note”), pursuant to the Company
shall pay the Seller US$720,000.00 on November 30, 2007;

 

WHEREAS, the Company and Seller are parties to a Promissory Note attached to the
Purchase Agreement, dated October 22, 2007 (the “Note”), pursuant to the Company
shall pay the Seller US$200,000.00 on February 29, 2008;

 

WHEREAS, the Company and Seller are parties to a Promissory Note attached to the
Purchase Agreement, dated October 22, 2007 (the “Note”), pursuant to the Company
shall pay the Seller US$1,200,000.00 on February 29, 2008;

 

WHEREAS, the Company and Seller are parties to the Performance Agreement, dated
October 22, 2007 (the “Performance Agreement”), pursuant to Seller shall receive
shares of the Company’s common stock, based on the Outsourcing Business’
achievement of certain performance metrics;

 

WHEREAS, the Company and Seller are parties to the Amendment Agreement, dated
February 22, 2008 (the “Amendment Agreement”), pursuant to which the Company and
Seller agreed to amend certain terms of the Purchase Agreement related to the
purchase of the IT Outsourcing Business Division from the Seller;

 

WHEREAS, the parties wish to terminate the Purchase Agreement, Note Payable and
Performance Agreements as provided herein.

 

NOW, THEREFORE, in consideration of the premises and the respective agreements
hereinafter set forth, the Parties hereby agree as follows:

 

1.

TERMINATION OF THE ASSET PURCHASE AGREEMENT AND RELATED NOTES PAYABLE,
PERFORMANCE AGREEMENT AND AMENDMENT AGREEMENT.

 

--------------------------------------------------------------------------------




 

Due to US market conditions, the parties agree to terminate the Asset Purchase
Agreement and all Notes Payable, the Performance Agreement and the Amendment
Agreements listed above. Seller keeps the $110,000 paid to date, less the
$10,000 deducted for legal fees. There are no additional fees or cash payments
or stock issuances required by the Company or the Seller.

 

2.

MISCELLANEOUS.

 

 

a.

This Amendment may be executed in any number of counterparts, which taken
together shall constitute one and the same document.

 

The foregoing Amendment is hereby executed effective as of the date first set
first set forth above.

 

IA Global, Inc.

LINC Media Inc.

 

 

/s/ Derek Schneideman

/s/ Terrie Lloyd

Derek Schneideman, CEO

Terrie Lloyd, President

 

2

--------------------------------------------------------------------------------